      Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 1 of 18




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                     UNITED STATES DISTRICT COURT
11
                     NORTHERN DISTRICT OF CALIFORNIA
12
                           SAN FRANCISCO DIVISION
13

14   IN RE CAPACITORS ANTITRUST          Master File No. 3:14-cv-03264-JD
15   LITIGATION                          MDL No. 2801

16                                       JOINT INITIAL PRETRIAL
     This Document Relates To:
                                         CONFERENCE STATEMENT
17   DIRECT PURCHASER PLAINTIFFS
     ACTION
                                         Date: Jan. 2, 2020
18                                       Time: 1:30 p.m.
                                         Place: Courtroom 11, 19th Floor
19                                       Hon. James Donato
20

21

22

23

24

25

26

27

28

                                                                JOINT INITIAL PRETRIAL
                                                              CONFERENCE STATEMENT
                                                                           MDL No. 2801
           Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 2 of 18




 1             In advance of the initial pretrial conference to be held on January 2, 2020 at 1:30

 2   p.m., and consistent with the Court’s instruction, the Direct Purchaser Plaintiffs (“DPPs” or

 3   “Plaintiffs”) and undersigned Defendants hereby submit this Joint Initial Pretrial

 4   Conference Statement.

 5   I.        Pretrial Schedule.

 6             Subject to the Court’s approval, DPPs and Defendants have agreed to the following

 7   pretrial schedule:

 8                                  Event                                          Date
 9       Meet and confer regarding pretrial filings                    Dec. 20, 2019 – Complete1
10       Deadline for Defendants to provide DPPs with                  Dec. 23, 2019 – Complete
11       edits/revisions to proposed jury instructions and verdict
         form
12
         Deadline to exchange proposed exhibit lists                   Dec. 27, 2019 – Complete,
13                                                                     but see the Parties’ positions
                                                                       in Section IV, below
14

15       Initial Pretrial Conference                                   Jan. 2, 2020 at 1:30 p.m.

16       Meet and confer regarding motions in limine                   Jan. 3, 2020
17       Deadline to exchange proposed witness lists                   Jan. 6, 2020
18
         Deadline to serve motions in limine                           Jan. 6, 2020
19
         Deadline for the Parties to exchange their portions of Joint Jan. 9, 2020
20       Pretrial Statement
         Meet and confer regarding proposed jury instructions and Jan. 10, 2020
21
         verdict form
22
         Deadline to exchange lists of (a) objections to exhibits      Jan. 10, 2020
23       and (b) additional exhibits
24       Deadline to exchange objections to additional exhibits        Jan. 13, 2020
25
         Deadline for the Parties to exchange responding portions      Jan. 14, 2020
26       of the Joint Pretrial Statement

27
     1
      Events and dates in italics have been set either by the Court’s Standing Order For Civil
28   Jury Trials Before Judge James Donato or by the Order found at MDL ECF No. 1037.
                                                 -1-                           JOINT INITIAL PRETRIAL
                                                                                CONFERENCE STATEMENT
                                                                                         MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 3 of 18




 1                              Event                                           Date
 2   In-person meet and confer regarding exhibits                   Jan. 15, 2020
 3   Deadline to serve oppositions to motions in limine             Jan. 16, 2020
 4
     Deadline for the parties to finalize their portions of Joint   Jan. 19, 2020
 5   Pretrial Statement

 6   Pretrial filings due:                                          Jan. 20, 2020
 7
           Deadline to file charts of (a) admissible exhibits;
 8          and (b) disputed exhibits;
           Deadline to file proposed jury instructions and
 9          verdict form;
           Deadline to file joint witness list (including brief
10
            statement describing substance of testimony and
11          estimate of amount of time testimony will take
            (direct and cross));
12         Deadline to file motions in limine and oppositions
            (movants to file pairings);
13         Deadline to file trial briefs; and
14         Deadline to file Joint Pretrial Statement

15   Deadline to email Word version of proposed jury                Jan. 21, 2020 by noon
     instructions and verdict form to jdpo@cand.uscourts.gov        Pacific
16
     Deadline to exchange deposition designations                   See the Parties’ positions
17
                                                                    below
18
     Deadline to exchange deposition counter-designations or        See the Parties’ positions
19   objections to designations                                     below
20   Deadline for exchange of objections to counter                 See the Parties’ positions
21   designations                                                   below

22   Meet and confer regarding deposition designations and          Feb. 11, 2020
     objections
23   Pretrial Conference                                            Feb. 13, 2020 at 1:30 p.m.
24
     Deadline to file deposition designations (including            Feb. 26, 2020
25   counter-designations or objections)

26   Deadline to submit exhibit binders to Court                    March 2, 2020
27   Trial start date                                               March 2, 2020 at 9:00 a.m.
28
                                                 -2-                           JOINT INITIAL PRETRIAL
                                                                             CONFERENCE STATEMENT
                                                                                         MDL. NO. 2801
        Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 4 of 18




 1          In addition to these agreed-upon dates, the parties have agreed to exchange

 2   demonstrative exhibits two days before their intended use.

 3          A.      Plaintiffs’ Position on Deposition Designations.

 4          This case has been pending for over five years. Trial had previously been set for

 5   February 2, 2020, and after a brief continuance related to the PGE bankruptcy litigation trial

 6   was reset to March 3, 2020. There is no reason why the parties should not have been

 7   preparing for trial such that they can exchange deposition designations on a reasonable date.

 8   There are several reasons why. First, there is no reason whatsoever to think that anyone is

 9   going to review and offer testimony at trial from 275 deposition transcripts. Second, while

10   Plaintiffs may use most of the depositions in this case against the defendants, the

11   defendants do not have that right vis-à-vis plaintiffs and thus have nowhere near 275

12   deposition transcripts that they could potentially designate. Third, the burden here is clearly

13   on DPPs, who have no power to compel defendants’ employees and former employees to

14   appear at trial and thus must rely on deposition testimony much more than defendants.

15   DPPs are not only prepared to, but believe it is essential that designations happen sooner

16   because counter-designations, objections, and meet-and-confers about objections need to

17   take place and that should happen sooner rather than later.

18          B.      Defendants’ Position on Deposition Designations.

19          There are approximately 275 deposition transcripts in this case that need to be

20   reviewed and excerpted for common issues among the Defendants as well as Defendant-

21   specific issues. While this work is already under way, completion will take an

22   extraordinary amount of time and it is critically important to Defendants’ evidentiary

23   presentations at trial. For this reason, as well as the press of other work that needs to be

24   completed prior to the January 20, 2020 pretrial filing deadline, Defendants have proposed

25   that deposition designations be completed after the pretrial filing deadline, on a schedule

26   that provides the Parties with the time necessary to counter designate, object, meet and

27   confer and ultimately meet the deadline to file deposition designations with the Court.

28
                                                  -3-                            JOINT INITIAL PRETRIAL
                                                                               CONFERENCE STATEMENT
                                                                                           MDL. NO. 2801
           Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 5 of 18




 1            Thus, Defendants have proposed that the Parties exchange deposition designations

 2   on January 31, 2020, exchange objections and counter designations on February 7, 2020,

 3   and exchange objections to counter designations on February 10, 2020. This schedule will

 4   not impact the Parties’ agreed-upon February 11, 2020 date to meet and confer on

 5   deposition designations or the February 26, 2020 deadline to file deposition designation

 6   materials set by the Court’s Standing Order. Defendants respectfully request that the Court

 7   enter an Order adopting this deposition designation schedule.

 8   II.      Trial Length.

 9            A.     Plaintiffs’ Position.

10            The Class understands that the Court will impose time limits and that trial time will

11   be split 50-50 between the plaintiffs and defendants. General Signal Corp. v. MCI, 66 F.3d

12   1500, 1508 (9th Cir. 1995) (district court may impose reasonable time limits), citing

13   Monotype Corp. v. International Typeface Corp., 43 F.3d 443, 451 (9th Cir. 1994)
14   (upholding time limits even though “it provide significantly less time than the parties
15   estimated would be required”). Id. Plaintiffs will be prepared to begin trial on March 3,
16   2020. The Class is of the view that a trial can be concluded in fewer than five weeks and
17   notes that the only occasion when the parties had together considered a trial of that length
18   or longer was before the appointment of lead class counsel, Rule 12 proceedings, discovery,
19   or guilty pleas and at a time when all 22 Defendants remained in the case and the trial under
20   consideration would have included both direct and indirect purchaser plaintiffs.
21            B.     Defendants’ Position.
22            Defendants respectfully submit that a fair and orderly trial of this case will require at
23   least 5 weeks for several reasons. First, 7 corporate families remain as Defendants in
24   DPPs’ case and approximately 14 other corporate families are alleged to be co-conspirators.
25   Beyond the sheer number of Defendants and alleged co-conspirators, each Defendant’s case
26   will involve unique evidence and issues of law and fact. For example, several Defendants
27   and alleged co-conspirators were not part of any government investigation into the alleged
28   conspiracy. Other Defendants and alleged co-conspirators are alleged to have been part of
                                                   -4-                            JOINT INITIAL PRETRIAL
                                                                                CONFERENCE STATEMENT
                                                                                            MDL. NO. 2801
        Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 6 of 18




 1   the alleged conspiracy during different time periods, which raise individualized joint and

 2   several liability issues. And still other Defendants and alleged co-conspirators were not

 3   active in selling the products at issue or to the customers in the DPP class, which raise

 4   questions about their participation in the alleged conspiracy as well as the critical issue of

 5   class-wide injury. Second, Defendants currently estimate that approximately 25 percipient

 6   witnesses and 7 expert witnesses, which include joint experts as well as experts for

 7   individual Defendants, will testify live in Defendants’ case. Third, many of Defendants’

 8   percipient witnesses will testify through a translator, which more than doubles the amount

 9   of time that these witnesses will be on the stand. Finally, DPPs’ initial exhibit list, which

10   contains over 3,200 exhibits, which is discussed below in Section IV, is further evidence

11   that trial cannot be completed in the amount of time DPPs are proposing.

12          A number of recent, similar antitrust trials in this District – each of which involved

13   far fewer defendants – required more or the same amount of time than what Defendants

14   estimate for this matter. For example, the direct purchaser plaintiff trial in In re: TFT-LCD

15   (Flat Panel) Antitrust Litigation, 07-md-01827 (N.D. Cal.) (Illston, J.), involving only 1

16   defendant, lasted 6 weeks. Likewise, the single-plaintiff opt-out trial in In re: TFT-LCD

17   (Flat Panel) Antitrust Litigation, 07-md-01827 (N.D. Cal.) (Illston, J.), involving 2

18   defendants, also ran for 6 weeks. And trial in In re Korean Ramen Antitrust Litigation, 13-

19   cv-4115 (N.D. Cal.) (Orrick, J.), involving only 2 defendants, lasted 5 weeks.

20          Accordingly, Defendants respectfully request that the Court set aside at least 5

21   weeks to complete trial in this matter.

22   III.   Opening Statements.

23          A.      Plaintiffs’ Position.

24          The Class believes that 30 minutes is sufficient for opening statements for each side

25   and that that limit should apply to statements presented on behalf of all Defendants. The

26   Class would not object, however, to supplemental opening statements presented by

27   individual Defendants of any duration on individual issues, including up to Defendants’

28   requested length of three hours.
                                                  -5-                            JOINT INITIAL PRETRIAL
                                                                               CONFERENCE STATEMENT
                                                                                           MDL. NO. 2801
        Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 7 of 18




 1          B.      Defendants’ Position.

 2          Mindful of the Court’s rule that opening statements are generally limited to 30

 3   minutes per side, (Standing Order For Civil Jury Trials Before Judge James Donato at ¶

 4   35), Defendants believe that they will need additional time to present a concise, coordinated

 5   and comprehensive opening statement that introduces the Defendants and the alleged co-

 6   conspirators and provides the jury with an overview of the relevant issues and facts that will

 7   be established by the evidence. In order for the jury to have the appropriate context to

 8   understand the evidence as it starts to come in, the jury will need a basic understanding of

 9   what the evidence will be as to the products at issue, the customers at issue, the marketing

10   mechanisms at issue, the unique and differentiated businesses of the Defendants and the

11   alleged co-conspirators as well as the evidence regarding each Defendants’ and alleged co-

12   conspirator’s participation or non-participation in the alleged conspiracy.

13          Thus, in order to avoid duplication and save time, Defendants request that they be

14   permitted to provide the jury with a single opening statement that relates to all Defendants,

15   followed by shorter statements by particular Defendants focused on issues and evidence

16   unique to their cases. Defendants estimate that they can accomplish a complete opening

17   statement, with the joint presentation and individual presentations described above, in 3

18   hours or less, but believe that the allocation of this amount of time should be left to

19   Defendants’ discretion.

20   IV.    Exhibit Lists.

21          A.      Plaintiffs’ Position.

22          Defendants first sent their language below at about 4 p.m. Pacific on the day this

23   statement is due. The issue is very simple. DPPs have no expectation that they will have an

24   exhibit list of 3,200 entries, as trial counsel will no doubt enter into many stipulations of

25   fact, stipulations as to the authenticity of documents produced by Defendants, and

26   agreements on the presentation of eviidence through summary exhibits. Fed. R. Evid. 1006.

27   However, the fact is that the evidence of conspiracy in this case spans a duration of at least

28   twelve years and included regularly scheduled cartel meetings throughout that period. If
                                                  -6-                            JOINT INITIAL PRETRIAL
                                                                               CONFERENCE STATEMENT
                                                                                           MDL. NO. 2801
        Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 8 of 18




 1   reasonable agreements are reached DPPs have no doubt that they will cut their exhibit list

 2   substantially. However, no meaningful meet-and-confer has happened yet. DPPs suggest

 3   that the Court have counsel report to Court early on January 2, 2020, to begin their meet-

 4   and-confer about these issues.

 5           B.      Defendants’ Position.

 6           On Friday, December 27, 2019, DPPs provided Defendants an “initial” exhibit list

 7   of over 3,200 entries, more than three times the number of entries on the Defendants’

 8   combined list. Bearing in mind the Court’s reference to “focus[ing] and streamlin[ing] trial

 9   preparation” (ECF 1040), Defendants have worked hard to prepare and provide pretrial

10   exchanges that are tailored to the evidence and issues that will actually be presented at trial.

11   Unfortunately, the same cannot be said for the DPPs.

12           With over 3,200 entries, DPPs’ exhibit list cannot be considered a good faith effort

13   of providing an initial trial exhibit list consistent with Rule 26(a)(3)(A)(iii) of the Federal

14   Rules of Civil Procedure, which requires “an identification of each document or other

15   exhibit . . . the party expects to offer and those it may offer if the need arises.” Indeed, a list

16   of this length is completely inconsistent with DPPs’ repeated, prior representations that they

17   envision only a week or two to present their case in chief. (Tr. of Nov. 7, 2019 Status

18   Conference at 8:11-15, 10:12-13.) It is also inconsistent with DPPs’ October 4, 2019 letter

19   to Defendants regarding documents that DPPs intend to use at trial, which identified only a

20   small fraction of these 3,200 documents. Under the circumstances, an initial exhibit list of

21   this length violates the Federal Rules of Civil Procedure, not to mention implicating Federal

22   Rules of Evidence 403 (court may exclude relevant evidence that risks “undue delay,

23   wasting time, or needlessly presenting cumulative evidence”) and 611(a) (court “should

24   exercise reasonable control over the mode and order of … presenting evidence so as to …

25   avoid wasting time”) and the spirit in which they were written.

26           In an effort to address this issue, on December 29, 2020, Defendants requested that

27   DPPs reconsider their position, send an amended list and provide Defendants with a few

28   additional days to evaluate the revised list. Minutes later, DPPs responded that the
                                                   -7-                             JOINT INITIAL PRETRIAL
                                                                                 CONFERENCE STATEMENT
                                                                                             MDL. NO. 2801
          Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 9 of 18




 1   December 27 list “is [DPPs’] exhibit list” and that they “object to [Defendants’] taking any

 2   extra time.”

 3           DPPs’ overbroad exhibit list and their subsequent refusal to tailor it does not just

 4   burden the Defendants during a critical stage of trial preparation. It also inevitably gives

 5   rise to unnecessary disputes that will waste the resources of the Court and counsel. For all

 6   these reasons, Defendants respectfully request that the Court (i) direct DPPs to produce on

 7   or before January 5, 2020 an exhibit list with those documents DPPs truly “expect[] to offer

 8   and those [they] may offer if the need arises”; and (ii) allow Defendants to raise objections

 9   and offer rebuttal exhibits during trial, as necessary.

10   V.      Pending Motions.

11           A.     List of Motions.

12           The following motions are pending in the DPP case:

13           Summary Judgment Motions

14           1.     Film-Only Defendants’ Joint Motion for Summary Judgment (MDL ECF
15   687).
16           2.     Certain Defendants’ Joint Motion for Summary Judgment Against Direct
17   Purchaser Plaintiffs’ Claims (MDL ECF No. 673).
18           3.     Holy Stone Defendants’ Motion for Summary Judgment and Motion for
19   Partial Summary Judgment on Direct Purchaser and Direct Action Plaintiffs’ Claims (MDL
20   ECF No. 671-4).
21           4.     AVX Corporation’s Motion for Summary Judgment Against all Plaintiffs
22   (MDL ECF No. 651).
23           5.     United Chemi-Con, Inc.’s Motion for Summary Judgment (MDL ECF No.
24   665).
25           6.     Nippon Chemi-Con Corp.’s Motion for Summary Judgment (MDL ECF No.
26   656).
27

28
                                                  -8-                            JOINT INITIAL PRETRIAL
                                                                               CONFERENCE STATEMENT
                                                                                           MDL. NO. 2801
          Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 10 of 18




 1             Daubert Motions

 2             7.      Certain Defendants’ Motion to Exclude the Proposed Expert Testimony of

 3   Dr. James T. McClave (MDL ECF No. 661).

 4             8.      Certain Defendants’ Joint Motion to Exclude Testimony of Dr. Hal J. Singer

 5   (MDL ECF No. 647).

 6             9.      Certain Defendants’ Motion to Exclude the Proposed Expert Testimony of

 7   Joseph P. Russoniello (Civ. ECF No. 2333).

 8             10.     Direct Purchaser Class and Indirect Purchaser Plaintiffs’ Motion to Exclude,

 9   in Part, the proposed Expert Testimony of Spencer L. Simons (MDL ECF No. 672).

10             11.     Direct Purchaser Class’s Motion to Partially Exclude Proposed Expert

11   Testimony of Janusz A. Ordover (MDL ECF No. 669).

12             Other Motions

13             12.     Defendants’ Motion for Decertification of Direct Purchaser Plaintiff Class
14   (MDL ECF No. 992).
15             13.     Defendants’ Motion Requesting Consideration of and Decision on
16   KEMET’s Motion for Summary Judgment (MDL ECF No. 1017) (noticed for hearing on
17   January 9, 2020).
18             14.     Defendants ELNA and Matsuo’s Motion to: (1) Admit Trial Testimony and
19   (2) Preclude Evidence of Prior Invocations of the Fifth Amendment of Messrs. Inoue,
20   Kinoshita, Imai and Okubo (MDL ECF No. 1030) (noticed for hearing on January 9, 2020).
21             15.     Defendants Nippon Chemi-Con Corp. and United Chemi-Con, Inc. have
22   noticed a January 30, 2020 hearing date on their Motion for an Order (I) Allowing Noriaki
23   Kakizaki to Testify Substantively at Trial and (II) Precluding Plaintiffs from Offering
24   Evidence of Mr. Kakizaki’s Prior Invocation of His Fifth Amendment Rights at an Earlier
25   Deposition (MDL ECF No. 1045) (noticed for hearing on January 30, 2020).2
26

27
     2
         It is DPPs’ position that the last two motions constitute two of defendants’ collective
28        motions in limine. Defendants disagree.
                                                    -9-                          JOINT INITIAL PRETRIAL
                                                                                 CONFERENCE STATEMENT
                                                                                          MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 11 of 18




 1           B.      Defendants’ Statement.

 2           The motions listed above as numbers 13 (MDL ECF No. 1017), 14 (MDL ECF No.

 3   1030), and 15 (MDL ECF No. 1045) are relevant to Defendants’ trial preparations as well

 4   as Defendants’ plans for trial presentations. Thus, Defendants respectfully request that the

 5   Court hold hearing on these motions on January 9 and January 30, 2020, as noticed.

 6   VI.     Recent Productions and Document Translations.

 7           A.      Plaintiffs’ Statement.

 8           Defendants are continuing to produce documents in violation of Rule 34 and the

 9   Court’s Scheduling Orders. The most recent documents, produced by the ELNA

10   Defendants this past Friday, December 27, 2019, would appear to be basis for undisclosed

11   percipient or expert testimony. Plaintiffs’ experts did not have an opportunity to review

12   these materials before preparing their reports or giving deposition testimony. Plaintiffs’ trial

13   preparation has substantially advanced without these documents.

14           Plaintiffs’ discovery requests in this action expressly requested product catalogs,

15   Plaintiffs’ experts have made use of such catalogs in their analyses, and the Defendants’

16   product portfolios have been the subject of expert testimony.

17           Defendants’ proposal to submit alternative translations of the documents evidencing

18   Defendants’ conduct would clearly prejudice Plaintiffs. The Class has produced translations

19   of documents introduced at deposition and submitted in support of its briefing months and

20   in most cases years ago. Defendants raised general objections but never offered translations

21   of their own. To the extent Defendants possessed alternative translations, they should have

22   been produced long ago. They should not now be permitted to submit their own preferred

23   versions, or rewrite the translations to suit their preference, on the eve of trial.

24           B.      Defendants’ Statement.

25           On Friday, December 27, 2019, the same day the parties exchanged initial trial

26   exhibit lists, ELNA provided plaintiffs with sixteen (16) documents it intends to use as trial

27   exhibits. It did so in compliance with the pretrial disclosure requirements of Fed. R. Civ. P.

28   26(a)(3)(A)(iii). Nine (9) of these documents are annual catalogues of capacitors sold by
                                                   - 10 -                          JOINT INITIAL PRETRIAL
                                                                                 CONFERENCE STATEMENT
                                                                                             MDL. NO. 2801
          Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 12 of 18




 1   ELNA, which are not responsive to or necessary to satisfy plaintiffs’ requests for the

 2   production of documents as objected to by ELNA. The other seven (7) documents are

 3   translations of previously-produced documents. These translations were prepared by

 4   ELNA for the Department of Justice and, according to the Court’s April 30, 2015 order

 5   pertaining to the DOJ’s electrolytic investigation, not required to be produced. See 14-cv-

 6   3264, Dkt. 678 (“The Court denies plaintiffs’ request for copies of the English-translated

 7   documents that were provided by defendants to the DOJ.”). In addition, ELNA obtained

 8   certificates of accuracy for these seven (7) translations in November 2019, and produced

 9   the certificates of accuracy along with the translations. Accordingly, neither ELNA nor any

10   other Defendant is “in violation of Rule 34 and the Court’s Scheduling Orders.”3

11             As a more general matter, Defendants intend to provide DPPs with additional
12   document translations or counter-translations to translations previously provided by DPPs.
13   Since October 2019, Defendants have attempted to negotiate a process and schedule for
14   doing this, but DPPs have continued to claim that the production of such translations are
15   “late.” Defendants plan on producing to DPPs all additional document translations and
16   counter translations by February 12, 2020, well in advance of trial.
17   VII.      Motions In Limine.
18             A.     Plaintiffs’ Position.
19             Like much of this statement, the section below was sent to DPPs late on the day that
20   it was due, and seems to reflect a lack of understanding of DPPs’ position that could be
21   solved easily through meet-and-confer. Before this was sent, defendants had indicated that
22   they would abide by the Court’s standing order (as noted above, defendants have already
23   used two of their motions in limine.). This draft was the first time that DPPs learned that
24   Defendants changed their position, but as set forth above there is reason to believe that
25

26

27
     3
         In fact, on the same day, DPPs produced to Defendants two new translations of documents
28        previously produced in this action.
                                                 - 11 -                       JOINT INITIAL PRETRIAL
                                                                              CONFERENCE STATEMENT
                                                                                       MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 13 of 18




 1   counsel will be able to substantially reduce their exhibit lists once they meet-and-confer,

 2   and as a result defendants will not need to expand their motions in limine.

 3          B.      Defendants’ Position.

 4          As set forth in the Parties’ November 1, 2019 Joint Status Conference Statement,

 5   Defendants envisioned a possibility that they may require more than the 8 motions in limine

 6   per side, as permitted by the Court’s Standing Order, depending on the Parties’ proposed

 7   exhibit lists. (MDL ECF No. 994 at 3.) Now that Defendants have seen DPPs’ initial

 8   exhibit list, with over 3,200 potential exhibits, it has become clear that the seven remaining

 9   Defendant families will require, collectively, more than 8 motions in limine. In order to

10   help streamline trial and the presentations of evidence, Defendants believe that they can

11   address all these evidentiary issues in no more than 12 motions in limine and request that

12   the Court permit them to do so.

13          Enlarging the number of motions in limine is consistent with recent antitrust trials in

14   this District, each of which, again, involved far fewer defendants. For example, in the

15   direct purchaser plaintiff trial in In re: TFT-LCD (Flat Panel) Antitrust Litigation, 07-md-

16   01827 (N.D. Cal.) (Illston, J.), the parties filed fifty-one motions in limine. (See Dkt. No.

17   5597.) Likewise, in the opt-out trial in In re: TFT-LCD (Flat Panel) Antitrust Litigation,

18   07-md01827 (N.D. Cal.) (Illston, J.), the parties filed forty-two motions in limine. (See Dkt.

19   8298.) While Defendants are not proposing an expansion in motions in limine of these

20   proportions, it is Defendants’ view that a modest expansion of the motion in limine limit to

21   12 per side is necessary. In addition, Defendants have committed to a meet and confer

22   process with DPPs aimed at reaching stipulations on evidence and thus minimizing the

23   number of motions in limine needed by both sides.

24   Dated: Dec. 30, 2019

25

26

27

28
                                                 - 12 -                          JOINT INITIAL PRETRIAL
                                                                               CONFERENCE STATEMENT
                                                                                           MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 14 of 18




 1                                JOSEPH SAVERI LAW FIRM, INC.
                                  Joseph R. Saveri
 2                                Steven N. Williams
                                  James G. Dallal
 3
                                  Kyle P. Quackenbush
 4                                Anupama K. Reddy
                                  601 California Street, Suite 1000
 5                                San Francisco, California 94108
 6                                By:            /s/ Joseph R. Saveri
 7

 8                                Lead Counsel for the Direct Purchaser Class
     Dated: Dec. 30, 2019
 9
                                  JONES DAY
10                                Jeffrey A. LeVee
                                  Eric P. Enson
11
                                  Kelly M. Ozurovich
12                                555 South Flower Street, 50th Floor
                                  Los Angeles, CA 90071
13                                jlevee@jonesday.com
                                  epenson@jonesday.com
14                                kozurovich@jonesday.com
15
                                  John M. Majoras
16                                51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
17                                jmmajoras@jonesday.com
18                                By:            /s/ Eric P. Enson
19

20                                Attorneys for Defendants
                                  HOLY STONE ENTERPRISE CO, LTD.,
21                                MILESTONE GLOBAL TECHNOLOGY, INC., and
                                  VISHAY POLYTECH CO., LTD.
22

23

24

25

26

27

28
                                        - 13 -                         JOINT INITIAL PRETRIAL
                                                                     CONFERENCE STATEMENT
                                                                                 MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 15 of 18




 1   Dated: Dec. 30, 2019.

 2                                MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                  POPEO P.C.
 3                                Bruce D. Sokler
                                  Robert G. Kidwell
 4
                                  701 Pennsylvania Avenue NW, Suite 900
 5                                Washington, DC 20004
                                  bdsokler@mintz.com
 6                                RGKidwell@mintz.com
 7                                MINTZ LEVIN COHN FERRIS GLOVSKY AND
 8                                POPEO P.C.
                                  Evan S. Nadel
 9                                44 Montgomery Street, 36th Floor
                                  San Francisco, CA 94104
10                                enadel@mintz.com
11                                By:            /s/ Bruce D. Sokler
12

13                                Attorneys for Defendant
                                  AVX CORPORATION
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        - 14 -                       JOINT INITIAL PRETRIAL
                                                                   CONFERENCE STATEMENT
                                                                               MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 16 of 18




 1   Dated: Dec. 30, 2019.

 2                                WILMER CUTLER PICKERING HALE AND
                                  DORR LLP
 3                                Heather S. Nyong’o
                                  1 Front Street, Suite 3500
 4
                                  San Francisco, California 94111
 5                                Heather.Nyongo@wilmerhale.com

 6                                WILMER CUTLER PICKERING HALE AND DORR
                                  LLP
 7                                Thomas Mueller (pro hac vice)
 8                                1875 Pennsylvania Ave NW
                                  Washington, DC 20006
 9                                Thomas.Mueller@wilmerhale.com

10                                WILMER CUTLER PICKERING HALE AND DORR
                                  LLP
11                                Chris Johnstone
12                                950 Page Mill Road
                                  Palo Alto, CA 94304
13                                Chris.Johnstone@wilmerhale.com

14                                By:            /s/ Heather S. Nyong’o
15

16                                Attorneys for Defendants
                                  ELNA CO., LTD. and ELNA AMERICA, INC.
17
     Dated: Dec. 30, 2019.
18
                                  MORRISON & FOERSTER LLP
19                                Bonnie Lau
                                  425 Market Street
20                                San Francisco, CA 94105
21                                blau@mofo.com

22
                                  By:            /s/ Bonnie Lau
23

24
                                  Attorneys for Defendants
25                                MATSUO ELECTRIC CO., LTD.

26

27

28
                                        - 15 -                      JOINT INITIAL PRETRIAL
                                                                  CONFERENCE STATEMENT
                                                                              MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 17 of 18




 1   Dated: Dec. 30, 2019.

 2                                PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
 3                                Charles F. Rule
                                  Joseph J. Bial
 4
                                  2001 K Street, NW
 5                                Washington, DC 20006-1047
                                  rrule@paulweiss.com
 6                                jbial@paulweiss.com
 7                                KAUFHOLD GASKIN LLP
 8                                Steven Shea Kaufhold
                                  388 Market St, Suite 1300
 9                                San Francisco, CA 94111
                                  skaufhold@kaufholdgaskin.com
10
                                  By:            /s/ Joseph J. Bial
11

12
                                  Attorneys for Defendants
13                                NIPPON CHEMI-CON CORPORATION and UNITED
                                  CHEMI-CON, INC.
14   Dated: Dec. 30, 2019.
15                                DENTONS US LLP
                                  Gaspare J. Bono
16                                Claire Maddox
17                                Leslie Barry
                                  1900 K Street, NW
18                                Washington, DC 20006
                                  Email: gap.bono@dentons.com
19                                claire.maddox@dentons.com
                                  leslie.barry@dentons.com
20

21                                DENTONS US LLP
                                  Andrew S. Azarmi
22                                One Market Plaza, Spear Tower, 24th Floor
                                  San Francisco, California 94105
23                                Email: andrew.azarmi@dentons.com
24
                                  By:            /s/ Gaspare J. Bono
25

26                                Attorneys for Defendants
                                  SHINYEI KAISHA, SHINYEI TECHNOLOGY CO.,
27                                LTD., SHINYEI CAPACITOR CO., LTD. and
                                  SHINYEI CORPORATION OF AMERICA, INC.
28
                                        - 16 -                          JOINT INITIAL PRETRIAL
                                                                      CONFERENCE STATEMENT
                                                                                  MDL. NO. 2801
       Case 3:14-cv-03264-JD Document 2500 Filed 12/30/19 Page 18 of 18




 1
     Dated: Dec. 30, 2019.
 2
                                  BONA LAW PC
 3                                Jarod M. Bona
                                  Aaron R. Gott
 4
                                  4275 Executive Square, Suite 200
 5                                La Jolla, CA 92037
                                  Email: jarod.bona@bonalawpc.com
 6                                aaron.gott@bonalawpc.com
 7                                By:            /s/ Jarod M. Bona
 8

 9                                Attorneys for Defendants
                                  TAITSU CORPORATION and TAITSU AMERICA,
10                                INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        - 17 -                         JOINT INITIAL PRETRIAL
                                                                     CONFERENCE STATEMENT
                                                                                 MDL. NO. 2801
